Judgment, *261Supreme Court, New York County (Harold Beeler, J.), rendered November 1, 2000, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 18 years to life, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Concur — Nardelli, J.P., Saxe, Sullivan, Wallach and Gonzalez, JJ.